Citation Nr: 0729426	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-14 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
February 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for PTSD 
and for diabetes mellitus, claimed as due to herbicide 
exposure. 

It appears from the record that the veteran is claiming 
personality changes, diagnosed as organic personality 
syndrome, due to multiple head trauma in service.  The agency 
of original jurisdiction (AOJ) has not specifically 
adjudicated this issue.  The issue is referred to the AOJ for 
appropriate action.

For the reasons discussed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran is claiming entitlement to service connection for 
diabetes mellitus, Type II on the basis of herbicide 
exposure, while his ship stopped in Vietnam and he 
disembarked for R & R.  The NPRC has stated that there was no 
evidence that the veteran served in Vietnam.  There is, 
however, no evidence that any development was undertaken to 
determine the veteran's ship location.  The evidence of 
record shows that the veteran served on the U.S.S. Allagash 
(A097) from November 1969 to December 1970 and on the U.S.S. 
Aeolus (ARC-3) from January 1971 to February 1973.  His DD214 
shows that he had foreign or sea service for 3 years, 2 
months and 7 days, and that he was awarded the National 
Defense Service Medal.  He is not shown in documents now of 
record to have been awarded the Vietnam Service Medal (VSM).  
Pertaining to the claim of service connection for diabetes 
mellitus, it must be determined whether the veteran's ship 
stopped in Vietnam or whether it was in the waters of 
Vietnam.  Thus, the location of the ship while the veteran 
was onboard is important in adjudicating the claim.  
Therefore, attempts should be made to obtain ship 
logs/histories while the veteran was aboard the vessels.  
Furthermore, it does not appear that the veteran's complete 
service personnel records are associated with the claims 
file.
 
The veteran also seeks service connection for PTSD.  The 
veteran claims that he has PTSD due to injuries sustained in 
a race riot in service and due to being in an automobile 
accident in service.  There are service medical records 
showing that in June 1970, the veteran sustained a concussion 
after sustaining trauma during an altercation.  In July 1970, 
the veteran was in a motor vehicle accident and was treated 
for multiple facial lacerations, abrasions, concussion, a 
fracture of the right maxillary lateral incisor and open 
fractures of the mandible.  The veteran was hospitalized and 
underwent closed reduction of the mandibular fractures with 
mandibular splint and maxillary arch bars.  A September 1970 
SMR reflects that the veteran sustained trauma to his chin 
after being struck.  In November 1972, the veteran was 
involved in an altercation where he was kicked in the head.  
He complained of vertigo, nausea, and occipital headaches.  
His January 1973 separation examination reflects that the 
veteran's psychiatric condition was clinically evaluated as 
normal and no abnormalities of the head were noted.

Post-service medical records include an April 2003 VA 
behavioral health medical record reflecting that a VA 
physician opined that the veteran suffered from PTSD due to a 
race riot onboard ship.  

In September 2005, the veteran's representative submitted a 
report completed by a behavioral health physician who 
evaluated the veteran in April 2003.  The physician diagnosed 
the veteran as having personality changes due to head trauma 
(organic personality syndrome) and PTSD.  In response to the 
pre-printed representative's form asking whether it is his 
opinion that the veteran's psychiatric condition was related 
to service and his auto accident which happened in service, 
the physician checked the space for yes.  For an explanation, 
he attached his April 2003 report which shows that he 
diagnosed the veteran as having PTSD due to the race riot.  

The records do not confirm a finding of a race riot in 
service.  The records however does show that the veteran was 
in various altercations in which he was injured and that he 
was in an automobile accident in service.  The records also 
show that the veteran was involved in automobile accidents 
after service.  The evidence of record does not address the 
question as to whether the veteran currently has a diagnosis 
of PTSD due to verified service stressors (i.e., as noted in 
his service medical records).  

In view of the foregoing, the Board concludes that the 
veteran should be scheduled for a VA psychiatric examination 
which takes into consideration all of the veteran's service 
medical records.  This examination must include an opinion as 
to whether the veteran has PTSD under DSM IV which is related 
to a verified service stressor.  

Prior to arranging for a VA examination, medical records 
regarding treatment for a 1987 and a 1989 motor vehicle 
accident-which the veteran stated he suffered a skull 
fracture, need to be obtained and associated with the claims 
file.  

When treated in March 2002, the veteran reported that he 
received Social Security Disability benefits following a 1987 
truck accident.  In order for VA to properly assist the 
veteran, it is imperative that the SSA's decision be obtained 
as well as all medical reports which were used to support 
such decision.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  Request that the veteran identify 
with as much specificity as possible the 
dates on which his ship stopped or docked 
in Vietnam.  Also request that the 
veteran provide authorization to obtain 
medical records from provider's who 
treated him for injuries sustained during 
1987 and 1989 motor vehicle accidents.
  
2.  Take appropriate steps to obtain the 
veteran's complete service personnel 
records.

3.  Determine whether the U.S.S. Allagash 
(A097) from November 1969 to December 
1970 or the U.S.S. Aeolus (ARC-3) from 
January 1971 to February 1973 served in 
Vietnam or was in the waters of Vietnam.  
If service personnel records show that 
the veteran served aboard any other 
vessels or served aboard a vessel during 
a different period of time, make attempts 
to determine whether the vessel was in 
Vietnam or in the waters of Vietnam.  
Also specifically determine whether the 
veteran's vessel was in Vietnam during 
the period of time that he claims.  In 
this regard, the ship's deck 
logs/histories for the above noted ships 
and periods of time should be obtained.

4.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon in that decision.

5.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of determining whether the 
veteran has PTSD under DSM IV due to a 
verified service stressor.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detailed.  

The examiner should be informed that the 
veteran's verified stressors involve 
being in an altercation in June 1970 in 
which he sustained a concussion after an 
altercation, being involved in a July 
1970 motor vehicle accident and 
sustaining multiple injuries, sustaining 
trauma to the chin after being struck in 
September 1970 and in November 1972 being 
in an altercation where he was kicked in 
the head.  

Based on examination findings, service 
medical records, historical records, and 
medical principles, the physician should 
give a medical opinion, with full 
rationale, as to whether the veteran 
currently has a diagnosis of PTSD under 
DSM IV due to the reported verified 
service stressors.  In giving this 
opinion, the examiner should specifically 
discuss the 2003 VA behavior health 
record in which the physician relates the 
veteran's psychiatric conditions to 
service. 

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  See 38 C.F.R. § 
3.655 (2006).

7.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection.  In this regard, it 
should be determined if the development 
shows that the veteran's claim of service 
connection for diabetes mellitus is a 
case stayed under Haas.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC (SSOC) and afford them 
an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

